Exhibit 10.3

 

INTERCORE, INC.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“THE ACT”), OR THE SECURITIES LAWS OF
ANY STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED, OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.

 

ICOR # __________

STOCK PURCHASE WARRANT

 

THIS IS TO CERTIFY that, for value received, __________, or its assigns (the
“Holder”) is entitled, subject to the terms and conditions set forth herein, to
purchase from InterCore, Inc., a Delaware corporation (the “Company”) up to
__________ fully paid and non-assessable shares of common stock of the Company
(the “Warrant Securities”) at $_____ per share, as adjusted under Section 3 (the
“Exercise Price”), upon payment by cashier’s check or wire transfer of the
Exercise Price for such shares of the Common Stock to the Company at the
Company’s offices.

 

1.Exercisability. This Warrant may be exercised in whole or in part at any time,
or from time to time, between the date hereof and 5:00 p.m. EST on __________,
2019, by presentation and surrender hereof to the Company of a notice of
election to purchase duly executed and accompanied by payment by check or wire
transfer of the Exercise Price. Notwithstanding any other provision governing
the Warrants, the Holder may not exercise these Warrants to the extent that
immediately following such exercise the Holder would beneficially own more than
9.99% of the outstanding Common Stock of the Company. For this purpose, a
representation of the Holder that following such exercise it would not
beneficially own more than 9.99% of the outstanding Common Stock of the Company
shall be conclusive and binding upon the Company.

 

2.Manner of Exercise. In case of the purchase of less than all of the Warrant
Securities, the Company shall cancel this Warrant upon the surrender hereof and
shall execute and deliver a new warrant of like tenor for the balance of the
Warrant Securities. Upon the exercise of this Warrant, the issuance of
certificates for securities, properties, or rights underlying this Warrant shall
be made forthwith (and in any event within three (3) business days thereafter)
without charge to the Holder including, without limitation, any tax that may be
payable in respect of the issuance thereof: provided, however, that the Company
shall not be required to pay any tax in respect of income or capital gain of the
Holder.

 

 



 

If and to the extent this Warrant is exercised, in whole or in part, the Holder
shall be entitled to receive a certificate or certificates representing the
Warrant Securities so purchased, upon presentation and surrender to the Company
of the form of election to purchase attached hereto duly executed, and
accompanied by payment of the purchase price.

 

3.Adjustment in Number of Shares.

 



  a) Adjustment for Reclassifications

  

In case at any time or from time to time after the issue date the holders of the
Common Stock of the Company (or any shares of stock or other securities at the
time receivable upon the exercise of this Warrant) shall have received, or, on
or after the record date fixed for the determination of eligible stockholders,
shall have become entitled to receive, without payment therefore, additional
stock or other securities or property (including cash) by way of stock split,
spin-off, reclassification, combination of shares or similar corporate
rearrangement (exclusive of any stock dividend of its or any subsidiary’s
capital stock), then and in each such case the Holder of this Warrant, upon the
exercise hereof as provided in Section 1, shall be entitled to receive the
amount of stock and other securities and property which such Holder would hold
on the date of such exercise if on the issue date he had been the holder of
record of the number of shares of Common Stock of the Company called for on the
face of this Warrant and had thereafter, during the period from the issue date,
to and including the date of such exercise, retained such shares and/or all
other or additional stock and other securities and property receivable by him as
aforesaid during such period, giving effect to all adjustments called for during
such period. In the event of any such adjustment, the Exercise Price shall be
adjusted proportionally.


  b) Adjustment for Reorganization, Consolidation, or Merger

  

In case of any reorganization of the Company (or any other corporation the stock
or other securities of which are at the time receivable on the exercise of this
Warrant) after the issue date, or in case, after such date, the Company (or any
such other corporation) shall consolidate with or merge into another corporation
or convey all or substantially all of its assets to another corporation, then
and in each such case the Holder of this Warrant, upon the exercise hereof as
provided in Section 1 at any time after the consummation of such reorganization,
consolidation, merger or conveyance, shall be entitled to receive, in lieu of
the stock or other securities or property to which such Holder would be entitled
had the Holder exercised this Warrant immediately prior thereto, all subject to
further adjustment as provided herein; in each such case, the terms of this
Warrant shall be applicable to the shares of stock or other securities or
property receivable upon the exercise of this Warrant after such consummation.

 

 



 

4.No Requirement to Exercise. Nothing contained in this Warrant shall be
construed as requiring the Holder to exercise this Warrant prior to or in
connection with the effectiveness of a registration statement.

 

5.Cashless Exercise. Notwithstanding any provisions herein to the contrary, if
the fair market value of one share of the Company’s common stock is greater than
the Exercise Price, in lieu of exercising this Warrant by payment of cash, the
holder hereof may elect to receive shares equal to the value (as determined
below) of this Warrant (or the portion thereof being canceled) by surrender of
this Warrant at the principal office of the Company together with the properly
endorsed Exercise Agreement in which event the Company shall issue to the holder
hereof a number of shares of the Company’s common stock computed using the
following formula:

 



  X = Y (A-B)       A  

  

Where X equals the number of shares of the Company’s common stock to be issued
to the holder hereof, Y equals the number of shares of the Company’s common
stock purchasable under the Warrant or, if only a portion of the Warrant is
being exercised, the portion of the Warrant being canceled (at the date of such
calculation), A equals the fair market value of one share of the Company’s
common stock (at the date of such calculation), and B equals the Exercise Price

 

All references herein to an “exercise” of the Warrant shall include an exchange
pursuant to this Section 5. For the purposes of the above calculation, the Fair
Market Value of one share of the Company’s common stock as of a particular date
shall mean:

 





  a) If traded on a securities exchange or the NASDAQ National Market, the Fair
Market Value shall be deemed to be the average of the closing prices of the
common stock of the Company on such exchange or market over the five (5)
business days ending immediately prior to the applicable date of valuation;    
    b) If actively traded over-the-counter, the Fair Market Value shall be
deemed to be the closing price of the common stock of the Company on the day
immediately prior to the applicable date of valuation; and         c) If there
is no active public market, the “Fair Market Value” shall be the value thereof,
as determined in good faith by the Company’s Board of Directors.

  

A stock certificate representing the appropriate number of shares of the common
stock shall be delivered to the holder hereof within five (5) days following the
date of exercise.

 

 

 

6.No Stockholder Rights. Unless and until this Warrant is exercised, this
Warrant shall not entitle the Holder hereof to any voting rights or other rights
as a stockholder of the Company, or to any other rights whatsoever except the
rights herein expressed, and, no dividends shall be payable or accrue in respect
of this Warrant.

 

Upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction, or mutilation of this Warrant, and, in case of loss,
theft, or destruction, of indemnity or security reasonably satisfactory to it
and reimbursement to the company of all reasonable expenses incidental thereto,
and upon surrender and cancellation hereof, if mutilated, the Company will make
and deliver a new warrant of like tenor and amount, in lieu hereof.

 

7.Exchange. This Warrant is exchangeable upon the surrender hereof by the Holder
to the Company for new warrants of like tenor representing in the aggregate the
right to purchase the number of Warrant Securities purchasable hereunder, each
of such new warrants to represent the right to purchase such number of Warrant
Securities as shall be designated by the Holder at the time of surrender.

 

8.Elimination of Fractional Interests. The Company shall not be required to
issue certificates representing fractions of securities upon the exercise of
this Warrant, nor shall it be required to issue scrip or pay cash in lieu of
fractional interests. All fractional interests shall be eliminated by rounding
any fraction up to the nearest whole number of securities, properties, or rights
receivable upon exercise of this Warrant.

 

9.Reservation of Securities. The Company shall at all times reserve and keep
available out of its authorized shares of Common Stock or other securities,
solely for the purpose of issuance upon the exercise of this Warrant, such
number of shares of Common Stock or other securities, properties, or rights as
shall be issuable upon the exercise hereof. The Company covenants and agrees
that, upon exercise of this Warrant and payment of the Principal Value, all
shares of Common Stock and other securities issuable upon such exercise shall be
duly and validly issued, fully paid, non-assessable and not subject to the
preemptive rights of any stockholder.

 

10.Notices to Holder. If at any time prior to the expiration of this Warrant or
its exercise, any of the following events shall occur:

 





  (a) The Company shall take a record of the holders of any class of its
securities for the purpose of entitling them to receive a dividend or
distribution payable otherwise than in cash, or a cash dividend or distribution
payable otherwise than out of current or retained earnings, as indicated by the
accounting treatment of such dividend or distribution on the books of the
Company; or         (b) The Company shall offer to all the holders of a class of
its securities any additional shares of capital stock of the Company or
securities convertible into or exchangeable for shares of capital stock of the
Company, or any option or warrant to subscribe therefor; or

 

 

 


  (c) A dissolution, liquidation, or winding up of the Company (other than in
connection with a consolidation or merger) or a sale of all or substantially all
of its property, assets and business as an entirety shall be proposed.

  

Then, in any one or more of said events, the Company shall give written notice
of such event to the Holder at least fifteen (15) days prior to the date fixed
as a record date or the date of closing the transfer books for the determination
of the stockholder entitled to such dividend, distribution, convertible or
exchangeable securities or subscription rights, or entitled to vote on such
proposed dissolution, liquidation, winding up, or sale. Such notice shall
specify such record date or the date of closing the transfer books, as the case
may be.

 

11.Transferability. This Warrant may be transferred or assigned by the Holder
only upon written consent by the Company.

 

12.Informational Requirements. The Company will transmit to the Holder such
information, documents, and reports as are generally distributed to stockholders
of the Company concurrently with the distribution thereof to such stockholders.

 

13.Investor Questionnaire. The Purchaser has accurately completed the Investor
Questionnaire attached hereto as Exhibit A and incorporated by reference herein.

 

14.Notice. Notices to be given to the Company or the Holder shall be deemed to
have been sufficiently given if delivered personally or sent by overnight
courier or messenger, or by facsimile transmission. Notices shall be deemed to
have been received on the date of personal delivery or facsimile transmission.
The address of the Company and of the Holder shall be as set forth in the
Company’s books and records.

 

15.Consent to Jurisdiction and Service. The Company consents to the jurisdiction
of any court of the State of Delaware, and of any federal court located in
Delaware, in any action or proceeding arising out of or in connection with this
Warrant. The Company waives personal service of any summons, complaint, or other
process in connection with any such action or proceeding and agrees that service
thereof may be made at the location provided in Section 12 hereof, or, in the
alternative, in any other form or manner permitted by law. The Holder and
Company agree that Delaware shall be deemed proper venue.

 

16.Successors. All the covenants and provisions of this Warrant shall be binding
upon and inure to the benefit of the Company, the Holder, and their respective
legal representatives, successors, and assigns.

 

17.Attorneys’ Fees. In the event the Holder hereof shall refer this Warrant to
an attorney to enforce the terms hereof, the Company agrees to pay all the costs
and expenses incurred in attempting or effecting collection hereunder, including
reasonable attorney's fees, whether or not suit is instituted.

 

 

 

18.Governing Law. This warrant shall be governed, construed and interpreted
under the laws of the state of Delaware, without giving effect to the rules
governing conflicts of law.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by the
signature of its President, CEO and to be delivered in Florida.

 



Dated: _________, 2015   INTERCORE, INC.     A Delaware Corporation          
By: __________________     Name: James F. Groelinger    



Its: President, CEO

 

 





 





 